     LAURA CURRAN                                                     JARED A. KASSCHAU
     County Executive                                                    County Attorney




                                    COUNTY OF NASSAU
                              OFFICE OF THE COUNTY ATTORNEY


                                      July 26, 2019

VIA ECF

Honorable LaShann DeArcy Hall, U.S.D.J.
United States District Court, Eastern District of New York
225 Cadman Plaza East, Courtroom 4H
Brooklyn, New York 11201

                        Re: Hall v. Nassau County, No. 19-cv-00893 (LDH-CLP)

Dear Judge DeArcy Hall:

This office represents defendants Nassau County, the Department of Assessment of Nassau
County, and the Assessment Review Commission of Nassau County in this action. As
required by Your Honor’s Individual Practices, we write to request a pre-motion conference
in advance of our motion to dismiss the Class Action Complaint (ECF 1, the “Complaint”).
The Court has already scheduled such a conference for August 15, 2019 in anticipation of our
motion.

As set forth below, the Complaint should be dismissed under Fed. R. Civ. P. 12(b)(1) and
12(b)(6) because, among other reasons: (1) this Court lacks subject matter jurisdiction over
this action under the Tax Injunction Act (28 U.S.C. § 1341, the “TIA”); and (2) Plaintiffs lack
standing to bring any claims because they have not suffered a cognizable harm.

Factual Background

Plaintiffs Hall, Hernandez and Portillo allege on behalf of a putative class that Nassau
County’s property tax assessment and grievance process violates the Fair Housing Act (42
U.S.C. 3604 et seq., the “FHA”) and their Constitutional rights because it determines real
property values for tax assessment purposes based on historical data, allegedly resulting in
racial discrimination against minority census tract homeowners who are claimed to lack the
information necessary to grieve their property tax assessments. Nassau County strenuously
denies each and every one of these allegations. Indeed, Plaintiffs Hall, Hernandez and
Portillo each successfully challenged their tax assessments to obtain reductions and
refunds.

1.       This Court Lacks Subject Matter Jurisdiction over this Dispute

The TIA provides that U.S. District Courts “shall not enjoin, suspend or restrain the
assessment, levy or collection of any tax under State law where a plain, speedy and efficient
remedy may be had in the courts of such State.” 28 U.S.C. § 1341. Thus, this Court lacks
                    ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                            516-571-3056, FAX 516-571-6684, 6604
subject matter jurisdiction over this action.

The U.S. Supreme Court has held the TIA is intended to “stop taxpayers…from withholding
large sums, thereby disrupting state government finances.” Hibbs v. Winn, 542 U.S. 88, 104
(2004); The TIA prohibits cases like this, where “state taxpayers seek federal-court orders
enabling them to avoid paying state taxes.” 542 U.S. at 107. “As long as the state provides
sufficient remedies, the taxpayer is prohibited from filing suit in federal court.” Miller v. N.Y.
Div. of Tax Appeals, 480 F. Supp. 2d 574, 579 (E.D.N.Y. 2007). New York State courts
provide a more-than-sufficient forum for Plaintiffs to litigate their claims. See id.

This Court previously considered claims substantially identical to those brought by Plaintiffs
here and dismissed them for lack of subject matter jurisdiction under the TIA. In U.S. v.
County of Nassau, 79 F. Supp.2d 190 (E.D.N.Y. 2000), the federal government filed suit
against Nassau County and others under the FHA, alleging that the manner in which Nassau
County assessed real property taxes was racially discriminatory. As here, the federal
government alleged that Nassau County determined real property values for tax assessment
purposes based on historical data instead of current market valuations, resulting in racial
discrimination against non-white homeowners. The Court dismissed the action for lack of
subject matter jurisdiction, finding that the TIA applied to the federal government’s claims.
Id. at 197. “The Second Circuit and district courts within this circuit have repeatedly held that
federal jurisdiction is barred by the TIA when there is a claim involving state and local tax
matters, even in the presence of alleged constitutional violations.” Coon v. Town of
Whitecreek, No. 16-cv-318, 2016 U.S. Dist. LEXIS 138928, at *5 (N.D.N.Y. Oct. 6, 2016)
(dismissing action for lack of subject matter jurisdiction).

Principles of comity also dictate dismissal. The Supreme Court counsels “federal courts to
resist engagement in certain cases falling within their jurisdiction,” Levin v. Commerce
Energy, Inc., 560 U.S. 413, 421 (2010) (quotations omitted). “The principle of comity is more
embracive than the TIA. Comity can preclude the exercise of lower federal court jurisdiction
over tax matters that the TIA cannot reach.” Four K. Grp., Inc. v. NYCTL 2008-A Trust, No.
12-cv-2135, 2013 U.S. Dist. LEXIS 53591, at *18 (E.D.N.Y. April 15, 2013) (citations and
quotations omitted). While the TIA “prevents federal courts from giving injunctive relief or
declaratory relief…it is the principle of comity that prevents a taxpayer from seeking
damages[.]” Long Island Lighting Co. v. Brookhaven, 889 F.2d 428, 431 (2d Cir. 1989)
(dismissing Constitutional challenge to Nassau County tax assessments because of the TIA
and principles of comity, and noting that New York State courts afford an adequate forum).

2.     Plaintiffs Lack Standing to Bring this Case

Plaintiffs lack standing under Article III of the U.S. Constitution, which requires that “a
plaintiff must show (1) [he] has suffered an ‘injury in fact’ that is (a) concrete and
particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is
fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed to
merely speculative, that the injury will be redressed by a favorable decision.” Friends of the
Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180-81 (2000). Here, none of the Plaintiffs
have suffered any injury whatsoever. Plaintiffs, who all reside in the Village of Hempstead, a
minority census tract in Nassau County, all successfully utilized the very process they claim

                                                2
is discriminatory and inaccessible and obtained reductions or refunds in their respective
property tax assessments. Absent any injury, Plaintiffs lack standing to bring this suit.

For standing to bring an FHA claim, Plaintiffs must also “allege distinct and palpable injuries
that are fairly traceable to [defendants’] action.” LeBlanc-Sternberg v. Fletcher, 67 F.3d 412,
424 (2d Cir. 1995). To do so, Plaintiffs must “claim[] to have been injured by a discriminatory
housing practice or believe[] [they] will be injured by a discriminatory housing practice that is
about to occur.” 42 U.S.C. § 3602(i). Where a plaintiff seeks injunctive relief, “abstract injury
is not enough; rather, the injury or threat of injury must be real and immediate, not conjectural
or hypothetical.” Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004) (citations and quotations
omitted). Here, Plaintiffs do not claim to have been injured in any manner and cannot
plausibly claim that they face a threat of injury, given that they have demonstrated their
ability to successfully navigate the very processes they now allege are discriminatory.

Having suffered no ascertainable injury and unable to claim “the denial of equal treatment
resulting from the imposition of [a] barrier” in light of their successful multiple appeals of
their own property tax assessments, Plaintiffs’ claims for violation of the Equal Protection
Clause must fail. Gratz v. Bollinger, 539 U.S. 244, 262 (2003). This Court has held that when
state action “leaves [a plaintiff] no worse off,” a plaintiff lacks standing for an equal
protection claim because “[s]uch a result would eliminate the injury-in-fact requirement for
standing in equal protection cases entirely.” Youth Alive v. Hauppauge Sch. Dist., No. 08-cv-
1068, 2012 U.S. Dist. LEXIS 148086, at *15 (E.D.N.Y. Oct. 12, 2012).

Plaintiffs’ claims for violations of the Due Process Clause fare no better. For standing to bring
a due process claim, Plaintiffs must have had “actual or threatened injury as a result of the
allegedly inadequate process.” Stern v. City of N.Y., No. 17-cv-4973, 2019 U.S. Dist. LEXIS
50518, at *10 (E.D.N.Y. Mar. 25, 2019). That is not the case here, since all three Plaintiffs
successfully challenged their own property tax assessments.

 Accordingly, the Complaint must be dismissed on jurisdictional and/or standing grounds. If
 the Complaint is not dismissed, Defendants will seek leave for bifurcated class discovery
 under Fed. R. Civ. P. 23(c)(1)(A), which requires class certification to be decided “[a]t an
 early practicable time.” We look forward to addressing these matters at the pre-motion
 conference.

                                              Respectfully Submitted,

                                              JARED A. KASSCHAU
                                              NASSAU COUNTY ATTORNEY

                                              BY: s/Laurel R. Kretzing
                                              Laurel R. Kretzing
                                              Deputy County Attorney
cc: All Counsel (via ECF)




                                              3
